UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 25, 2011 Attitude Drinks Incorporated (Exact name of registrant as specified in its charter) Delaware (000-52904) 65-0109088 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Number) 10415 Riverside Drive # 101, Palm Beach Gardens, Florida 33410-4237 (Address of principal executive offices) (Zip Code) Telephone number: (561) 799-5053 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 3.02.Unregistered Sales of Equity Securities On February 25, 2011, the Company issued 4,156,566 shares of its restricted common stock and 1,500,000 shares from its stock plan to Tommy E. Kee, its chief financial officer in exchange for conversion of $70,000 in accrued salary. The restricted securities were issued in reliance upon an exemption from registration under Section 4(2) and/or Regulation D of the Securities Act of 1933, as amended. At February 25, 2011, the Company had 43,050,987 shares of common stock issued and outstanding. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 3, 2011 ATTITUDE DRINKS INCORPORATED By: /s/Tommy E. Kee Name: Tommy E. Kee Title: Chief Financial Officer
